DETAILED ACTION
Acknowledgements
The amendment filed 1/21/2020 is acknowledged.
Claims 1-3, 5-10, 12-17, 19, and 20 are pending.
Claims 1-3, 5-10, 12-17, 19, and 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2020 has been entered.
 
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC § 101, applicant states that the claims are directed to a technical improvement to speaker verification systems and how to interact with users particularly with response to how prompts are constructed to achieve a transaction as well as to determine when to update a database. Applicant 
Examiner notes, however, that the claims recite steps in which prompts are presented to a user for the purpose of determining whether a user engaging in a transaction is a fraudulent user, and when such a determination is made, adding the user’s voice to a database of fraudulent users to be used for future transactions. Specifically, the functionality recited in the claims is “receiving . . . a request from the 
Regarding the rejection of the claims under 35 USC § 103, applicant states that the prior art does not disclose “wherein the second prompt asks for information specific to the transaction” and that this is not nonfunctional descriptive material. Applicant provides an example of a purchase of a book and states that if a transaction is the purchase of a book, and the second prompt ask for the title or author of the book, such information is related to the characteristic of the prompt and the In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)). Additionally, the cited combination of references renders this limitation obvious. Wasserblat discloses that a prompt is for information specific to the transaction (Wasserblat 4:44-52; 5:10-16; 6:24-28; 11:39-42; 12:11-16) as Wasserblat discloses a customer and an agent interacting by voice to perform a transaction, such as opening a new account. Although Wasserblat does not specifically disclose a first and a second prompt, St. John 42:61-67; 43:6-14; 43:56-64; 44:33-40; 45:56-46:5). 

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “of spoken by the user.” This appears to be a typographical error that was meant to read “if spoken by the user.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected are under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
In the instant case, claims 1-3 and 5-7 are directed to a method, claims 8-10 and 12-14 are directed to a system, and claims 15-17 and 19-20 are directed to a non-transitory computer-readable storage device. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite recognizing a user’s voice to determine whether the user sounds like a fraudster or a legitimate user by asking the user to respond to two prompts, and preventing a transaction from being authorized when the user is likely to be a fraudster, which is an abstract idea. Specifically, the claims recite “receiving . . . a Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for recognizing parties interacting with each other in a transaction, such as a retailer or a bank asking a customer several questions to verify the customer’s identity, and determining the identity of the customer based on the customer’s voice and the retailer or bank’s knowledge of the customer’s voice and voices of unauthorized parties, and the retailer or bank using its judgment to deny a transaction when the customer sounds like an unauthorized party. This is directed to a commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a speaker verification system comprising a processor, memory, a microphone, a speaker and a computer module configured to manage a dialog between the speaker verification system and a user, the speaker verification system operating the computer module configured to manage the dialog by performing operations, program modules, a dialog module, a non-transitory computer-readable storage medium having instructions, and the voice being received as a signal merely use a computer as a tool to perform an abstract idea. Specifically, the speaker verification system comprising a processor, memory, a microphone, a speaker and a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a speaker verification system comprising a processor, memory, a microphone, a speaker and a computer module configured to manage a dialog between the speaker verification system and a user, the speaker verification system operating the computer module configured to manage the dialog by performing operations, program modules, a dialog module, a non-transitory computer-readable storage medium having instructions, and the voice being received as a signal to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of recognizing a user’s voice to determine whether the user sounds like a fraudster or a legitimate user by asking the user to respond to two prompts, and preventing a transaction from being authorized when the user is likely to be a fraudster. As discussed above, taking the claim elements separately, the a speaker verification system comprising a processor, memory, a microphone, a speaker and a computer module configured to manage a dialog between the speaker verification system and a user, the speaker verification system operating the computer module configured to manage the dialog by performing operations, program modules, dialog module, non-transitory computer-readable storage medium having instructions, and the voice signal perform the steps or functions of “receiving . . . a request from the user, the request being associated with a transaction,” “prompting, via a first prompt . . . the user to speak a first prompt response," "receiving . . . a first voice . . . of the user speaking the first prompt response," "first comparing the first voice . . . against a first database of known fraudulent voice signatures to yield a fraudulent database comparison that indicates a 
           Dependent claims 2-3, 5, 9-10, 12, 16-17, and 19 further describe the abstract idea of recognizing a user’s voice to determine whether the user sounds like a fraudster or a legitimate user by asking the user to respond to two prompts, and preventing a transaction from being authorized when the user is likely to be a fraudster. Dependent claims 6-7, 13-14 and 20 describe the personal information, which does not involve the use of any computer functions, and does not affect any of the steps or functions performed. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
                            	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claim 1 recites “a computer module configured to manage a dialog between the speaker verification system and a user, the speaker verification system operating the computer module configured to manage the dialog” and “according to computer instructions stored in the memory and performed using the processor as instructed by the computer module.” The specification does not provide support for “a computer module configured to manage a dialog between the speaker verification system and a user . . . the speaker verification system operating the computer module.” The specification discloses “program modules” stored in computer readable media and that are executed by computers (See PGPub of Specification ¶¶ 14, 27), but does not disclose “a computer module configured to manage a dialog between the speaker verification system and a user, the speaker verification system operating the computer module configured to manage the dialog” or actions performed “according to computer instructions stored in the memory and performed using the processor as instructed by the computer module.”
Claims 2-3 and 5-7 are also rejected as each depends on claim 1.
Claim 1 recites “determining, via the processor and according to a program module operating in the speaker verification system, data associated with the transaction that, [if] spoken by the user, would be useful for verifying the user if the user were to speak the data.” Claims 8 and 15 recite similar limitations. Claims 1, 8, and 15 also recite “constructing, based on the data associated with the transaction and according to computer instructions stored in the memory and performed using the processor as instructed by a computer module, a second prompt to present to the user via the speaker.” Claims 1, 8, and 15 further recite “prompting, via the second prompt, the user to speak a second prompt response . . . wherein the second prompt asks for information specific to the transaction and that is based on the data associated with the transaction.” The specification does not provide support for these limitations. The specification discloses in paragraphs 21-22 of the PGPub:
[0021] Another exemplary variation is where the system solicits a different word or phrase to apply to both databases. For example, the system could prompt the caller "Please say the phrase `I am not a crook`" to check the received voice signal for a substantial match in the database of known fraudulent voice signatures. Then the system could prompt the caller "Please say the word `prestidigitation`" or any other unusual or uncommonly spoken word and check the resulting voice signal for a match in the speaker verification database. This approach has the advantage of allowing different voice signals to compare to each database. If needed, each phrase could supply additional material for comparison to the databases. In this way, each database comparison may be tailored to accommodate the received voice signals. In this regard, words may be used to tailor the test based on which database is being queried. For example, if particular word patterns are used by fraudulent people, then the first prompt may employ such word patterns for the verification against the fraudulent voice database. The system may prompt the user to say: "I forgot my password" or some other phrase commonly or likely used by a fraudulent user. If particular word patterns are used by nonfraudulent people, then the second prompt may request word patterns like "My name is . . . " to compare to the speaker verification database.

[0022] Another exemplary variation is where the system solicits a word or phrase to apply to the databases of known fraudulent voice signatures and some piece of personal information to apply to the speaker verification database. For example, the system could prompt the caller "Please say the phrase `I am not a crook`" to check the received voice signal for a substantial match in the database of known fraudulent voice signatures. Then the system could prompt the caller "Please say your PIN number," "Please state your name," or "please say your mother's maiden name" and check the resulting voice signal against the speaker verification database. This approach has the advantage of allowing custom, personal voice signals to compare to the speaker verification database. Voice 

However, this does not disclose determining data associated with the transaction that, if spoken by the user, would be useful for verifying the user if the user were to speak the data, as it does not disclose any determination that data, if spoked by the user, would be useful for verifying the user if the user were to speak the data. Additionally, this does not disclose “constructing, based on the data associated with the transaction and according to computer instructions stored in the memory and performed using the processor as instructed by a computer module, a second prompt to present to the user via the speaker” as it does not disclose construction of a prompt. Finally, this does not disclose that the second prompt is based on the data associated with the transaction.
Claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 are also rejected as each depends on either claim 1, 8, or 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-17, and 19-20 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative Terminology
The term "useful for verifying the user" in claim 1, 8, and 15 is a relative term which renders the claim indefinite.  The term " useful for verifying the user" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The criterion that a certain item of data would have to meet to be considered to be “useful for verifying the user” is unclear. 
Claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 are also rejected as each depends on either claim 1, 8, or 15.

Unclear Language
Claim 1 recites “the speaker verification system operating the computer module configured to manage the dialog by performing operations comprising . . . .” It is unclear whether “configured to manage the dialog” refers to the “computer module” or “the speaker verification system.” 
Claims 2-3 and 5-7 are also rejected as each depends on claim 1.
Claim 15 recites “constructing, based on the data associated with the transaction and according to computer instructions stored in the non-transitory computer-readable storage device and performing using the processor as instructed by the dialog module, a second prompt to present to the user via the speaker.” It is unclear whether this limitation requires “constructing . . . a second prompt,” or “performing . . . a second prompt.” 
Claims 16-17 and 19-20 are also rejected as each depends on claim 15.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Means plus Function
Claim limitations “a computer module configured to manage a dialog between the speaker verification system and a user,” “the computer module configured to manage the dialog by performing operations comprising . . .,” and “a program module operating in the speaker verification system” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as each recites a generic placeholder, such as “computer module” and “program module,” coupled with functional language, such as “configured to manage,” and “operating,” and each is not modified by sufficient structure for performing the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-3 and 5-7 are also rejected as each depends on claim 1.

Hybrid Language
Claims 8-10, 12-17, and 19-20 make reference to multiple statutory classes of invention. A claim that purports to be within multiple statutory classes is ambiguous and is properly rejected under U.S.C. 112, second paragraph, for failing to particularly point out and distinctly claim the invention (MPEP 2173.05(p) (II), In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Technologies LP v. AOL LLC, 98 USPQ2d 1393 (Fed. Cir. 2011); IPXL Holdings LLC v. 
Here, claims 8-10 and 12-14 are directed to “a system comprising: a processor; a microphone; a speaker; and a non-transitory computer-readable storage medium” and claims 15-17 and 19-20 are directed to a “a non-transitory computer-readable storage device.” However, the claims also recite steps or acts that are performed by a user. Specifically, claims 8 and 15 recite “user speaking the first prompt response,” “if the user were to speak the data,” and “user speaking the second prompt,” which are performed by the user. The claims are indefinite under 112(b) because it is unclear whether infringement occurs when one possesses the claimed system (e.g. “a system” in claims 8-10 and 12-14 and “a non-transitory computer-readable storage device” in claims 15-17 and 19-20) or when the user performs the recited steps or acts, (e.g. “user speaking the first prompt response,” “if the user were to speak the data,” and “user speaking the second prompt,”). See MPEP 2173.05(p) (II), In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011).	
Claims 9-10, 12-14, 16-17, and 19-20 are also rejected as each depends on either claim 8 or 15.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 8-10, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zigel, et al. (US 7,822,605) (“Zigel”) in view of Wasserblat, et al. (US 7,386,105) ("Wasserblat") and St. John (US 7,590,538).
Regarding claims 1, 8, and 15, Zigel discloses a method, a system comprising a processor configured to perform voice recognition and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations of the method, and a computer-readable storage device having instructions stored which, when executed by a computing device, cause the computing device to perform operations of the method, the method comprising:
by a speaker verification system  comprising a processor, memory, a microphone, a speaker and a computer module configured to manage a dialog between the speaker verification system and a user, the speaker verification system operating the computer module configured to manage the dialog by performing operations comprising:
receiving, via the microphone a first voice signal of the user (Zigel 6:39-46; 7:19-23; 10:13-16; 19:29-33);
first comparing the first voice signal against a first database of known fraudulent voice signatures, to yield a fraudulent database comparison that indicates a match of the first voice signal to a known fraudulent voice signature in the database of known fraudulent voice signatures (Zigel Abstract; Figure 6, open-set speaker identification step 628; 3:30-32; 5:61-63; 7:24-26; 8:12-32; 19:10-12, 22-28, 35-37, 49-53, 60-63);
second comparing the voice signal against a second database of voice signals associated with speaker verification and configured with patterns used by nonfraudulent 6, speaker verification step 624; 19:15-18, 35-37, 46-48, 60-63);
determining, based on the fraudulent database comparison and the verification database comparison, that the user should not be authorized for the transaction, to yield a determination (Zigel 19:60-63; 19:67-20:19);
when the determination indicates that the user is not authorized for the transaction, adding a voice signal associated with the user to the database of known fraudulent voice signatures and rejecting the transaction (Zigel 1:26-29, 35-43; 4:14-20; 7:23-26, 30, 33-40; 19:53-55; 20:13-19).
Zigel does not specifically disclose receiving, via a microphone, a request from the user, the request being associated with a transaction. Zigel also does not specifically disclose determining, via the processor and according to a program module operating in the speaker verification system, data associated with the transaction that, of spoken by the user, would be useful for verifying the user if the user were to speak the data; constructing, based on the data associated with the transaction and according to computer instructions stored in the memory and performed using the processor as instructed by a computer module, a second prompt to present to the user via the speaker. Zigel also does not specifically disclose prompting, via the speaker and via a first prompt and a second according to computer instructions stored in the memory and performed using the processor as instructed by the computer module, the user to speak a first prompt response and a second prompt response, wherein the first prompt and the second prompt ask the user to speak different information, and wherein the second 
Wasserblat discloses receiving, at a speaker verification system via a microphone, a request from a user, the request being associated with a transaction (Wasserblat 5:10-19, 35-41; 5:57-6:3; 6:33-39; 6:64-7:2; 7:64-8:7; 8:59-62; 13:33-41), that the prompt and information spoken by the user in the voice signal is information specific to the transaction (Wasserblat 4:44-52; 5:10-16; 6:24-28; 11:39-42; 12:11-16), and that a second comparison of a voice signal is according to a sliding scale threshold of certainty, such that the determination that the user is fraudulent is based on the sliding scale threshold of certainty (Wasserblat 5:41-49; 6:3-7; 7:20-25; 7:44-50; 8:15-21; 9:37-40; 10:4-23; 13:31-47; 17:35-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Zigel to include receiving a request from a user to use a payment account for a transaction, use a prompt and spoken information that is specific to the transaction, and to use a sliding scale threshold of certainty for a second comparison based on the level of certainty of a match of a first comparison, as disclosed in Wasserblat, in order to provide for improved detection of fraud in real time during transactions, thereby increasing the likelihood of preventing fraudulent transactions (Wasserblat 1:33-49; 2:40-41; 8:23-26; 10:23-26, 51-53).
Zigel in view of Wasserblat does not specifically disclose determining, via the 
St. John discloses determining, via the processor and according to a program module operating in the speaker verification system, data associated with the transaction that, of spoken by the user, would be useful for verifying the user if the user were to speak the data; constructing, based on the data associated with the transaction and according to computer instructions stored in the memory and performed using the processor as instructed by a computer module, a second prompt to present to the user via the speaker, where the second prompt is based on the data associated with the transaction (St. John 42:59-43:19; 43:56-64; 44:33-40; 45:56-46:5; 46:16-24; 49:1-15); prompting the user to speak a first prompt and receiving, via a microphone, a first voice signal of the user speaking the first prompt response (St. John 42:27-37, 55-60); 42:61-67; 43:6-14; 43:56-64; 44:33-40; 45:56-46:5); and comparing the first and second voice signals to stored voice signals (St. John 42:29-37; 43:6-14; 43:56-64; 44:33-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Zigel in view of Wasserblat to include determining data associated with the transaction that, if spoken by the user, would be useful for verifying the user if the user were to speak the data constructing, based on the data associated with the transaction, a second prompt to present to the user via the speaker, where the second prompt is based on the data associated with the transaction, as well as the use of two prompts and two voice signals obtained in response to the prompts, as well as to compare the voice signals to stored voice signals to identify the user, as disclosed in St. John, in order to decrease that chance that a user will be mis-identified in situations where a user's voice may not match a stored voiceprint due to an illness that alters the user's voice, such as a cold (St. John 42:61-65; 43:6-19).
Regarding claims 2, 9, and 16, Zigel discloses cancelling, via the processor, the transaction based on the determining that the user should not be authorized for the transaction (Zigel 20:13-19).
Regarding claims 3, 10, and 17, Zigel discloses denying, via the processor, further user action from the user (Zigel 20:13-19).

Claims 5, 6, 12, 13, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zigel in view of Wasserblat and St. John as applied to claims 1, 8, and 15 above, and further in view of Herder, et al. (US 7,721,109) (“Herder”).
Regarding claims 5, 12, and 19, Zigel discloses adding, via the processor, the voice signal associated with the user to the database of known fraudulent voice signatures (Zigel 1:26-29, 35-43; 4:14-20; 7:23-26, 30, 33-40; 19:53-55; 20:13-19).
Zigel in view of Wasserblat and St. John does not specifically disclose performing, after determining and prior to adding the voice signal to the database, an additional prompt and verification using personal information. 
Herder discloses performing, after determining and prior to adding the voice signal to the database, an additional prompt and verification using personal information (Herd 9:12-36). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Zigel in view of Wasserblat and St. John to include performing an additional prompt and verification using personal information before adding a voice signal to a database as disclosed in Herder in order to prevent unauthorized users from accessing and modifying a profile (Herder 9:18-20, 28-36, 42-48).
Regarding claims 6, 13, and 20, Herder discloses that the personal information comprises a personal identification number (Herder 1:56-62; 4:3-22; 4:61-5:16).

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zigel in view of Wasserblat, St. John, and Herder as applied to s 5 and 12 above, and further in view of Amin, et al. (US 2002/0058506) (“Amin”).
Regarding claims 7 and 14, Zigel in view of Wasserblat, St. John, and Herder does not specifically disclose that the personal information comprises one of a billing address and a card security code. 
Amin discloses personal information comprising one of a billing address and a card security code (Amin ¶ 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Zigel in view of Wasserblat, St. John, and Herder to use a billing address, as disclosed in Amin, as the personal information of Zigel in view of St. John and Herder, as doing so only involves simple substitution of one known type of personal information for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685